DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
With regards to applicants argument that the combined teachings of Pelland and Ferguson-James fail to disclose wireless communication circuit…configure to…receive, via and ad hoc wireless communication link, the credential data for the pre-specified infrastructure wireless network…, wherein the credential data comprises a network ID and a password for the pre-specified infrastructure wireless network, because Pelland specifically does not disclose a wireless network that teaches the exchange of a password and Ferguso-James actually transmitting a password for an infrastructure wireless network, all to which examiner maintains. Examiner acknowledges the validity in applicant’s arguments and maintains that it is for the same reasons why examiner relied upon both the Pelland and Ferguson-James references. As applicant themselves acknowledge, the Pelland reference teaches earphones that receive WiFi network IDs via a wireless network i.e. ad-hoc wireless link but Pelland fails to disclose passwords of the WiFi network IDs also being received via the wireless network/ad-hoc wireless link. Pelland teaches where earphone speakers receive wireless credentials via wireless communication/ad-hoc wireless link to establish secured wireless communication, where wireless credentials typically include wireless network ID (Pelland, paras 0027, 0036). Ferguson-James discloses the concept of a device receiving wireless credentials (i.e. network name and password) via a wireless connection/ad-hoc wireless link to enable a secured wireless connection for communication with a wireless hub (Ferguson-James, fig. 1; paras 0027, 0036). The mobile device is read as the loudspeaker tower where that mobile device receives wireless credentials from the remote server/computer via wireless communication/ad-hoc wireless link; with the mobile device now able to used received wireless credentials to establish a secured wireless connection with the wireless hub with the wireless hub being read as where ever audio sounds are streamed from via wireless connection. As such, the Ferguson-James reference could be used to modify the Pelland reference to include a password authentication whereby the network ID and passwords are received by the loudspeaker of Huseby et al via wireless communication/ad-hoc wireless link from the remote server/computer then the wireless credentials are used to establish wireless connection with audio source for the loudspeaker as taught in Ferguson-James for the purpose of being able to establish a secured wireless connection for the loudspeaker to receive audio streams over wireless networks. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 & 14-30 are rejected under 35 U.S.C. 103 as being unpatentable over Huseby et al, US Patent Pub. 20130294638 A1, in view of Choi, US Patent Pub. 20110100727 A1, in view of Pelland et al, US Patent Pub. 20110103609 A1, and further in view of Ferguson-Jarnes et al, US Patent Pub. 20140233545 A1. (The Huseby et al, Pelland et al and Ferguson-Jarnes references are cited in IDS filed 4/4/2022)
Re Claim 1, Huseby et al discloses a system (fig. 1: speaker system 10; para 0041) comprising: a loudspeaker (fig. 1: speaker system 10; para 0041) comprising: an enclosure (fig. 1: enclosure 11; para 0041) comprising a base surface (figs. 1 & 7: bottom end 20 of speaker tower 10 can have feet 80 i.e., feet 80  are optional), at least one sidewall (fig. 1: see planar rear wall 16, first and second planar side walls 14, as well as first and second planar side walls 12; para 0041), and a smooth top surface that collectively define a volume (figs. 1 & 8: top surface 18 can have a media connector 40 and can include volume control 42, i.e., media connector 40 and volume control 42 are optional; furthermore para 0065 discloses that the ends can be made of medium density fiberboard (MD) as well as plastic or metal – looking to fig. 8, if that surface were to be made of plastic or metal then it would be smooth since the figure illustrates it without any bumps/irregularities, we note that the specification does not even mention the term “smooth” and thus it’s broadest reasonable interpretation is unconfined by it; furthermore medium density fiberboard is smooth by definition: “unlike real world, MDF has  no knots, grain, or warping, and its smooth surface gives way easily to the saw, leaving no splinters, burns, or tear-outs” – https://www.bobvila.com/articles/what-is-mdf/; additionally, we note that the claim does not require that the complete surface be smooth) paras 0041, 0075, 0077); one or more speakers disposed within the volume (fig. 1: see at least three speaker drivers 30, 34, 36; para 0041); and a wireless communication circuit disposed within the volume (para 0076: speaker tower 10 can have a wireless receiver instead of, or in addition to, the connectors to receive input from a media source, examples include “a Bluetooth receiver to accept signals from other Bluetooth enabled devices, such as mobile phones and computers as well as a wireless network adapter, such as a Wi-Fi adapter to connect to other smart phone, media devices, computers or stream sounds directly from the internet sources); but fails to disclose a computing device of a user; a remote server configured to store credential data for a pre-specified infrastructure wireless network, wherein the credential data are pre-specified by the user; wherein the smooth top surface comprises a dielectric material coupled to a capacitive touch user interface comprising at least one capacitive sense electrode, wherein the capacitive touch user interface is configured such that the user can control the loudspeaker by touching the smooth top surface of the loudspeaker; wherein the wireless communication circuit is configured to: receive, via an ad hoc wireless communication link, the credential data for the pre-specified infrastructure wireless network from the computing device, wherein the credential data comprises a network ID and a password for the pre-specified infrastructure wireless network; connect to the pre-specified infrastructure wireless network; and receive, via the pre-specified infrastructure wireless network, an audio stream from an audio content server, wherein the one or more speakers are configured to play the audio stream.
However, as noted earlier in the rejection, Huseby discloses a touch-screen (para 0078). While Huseby is silent as to the particular implementation details of this touch-screen (e.g. a resistive touch-screen vs a capacitive touch0-screen), we note that it is well known in the art to employ capacitive touch-screens. As such, we take Official Notice of the fact that it is well known in the art to use capacitive touch screens to implement a touch-screen and such an implementation would satisfy the outstanding limitations. In the interest of thoroughness, we will provide evidentiary support for this invocation of Official Notice, one source of such support is Choi.
Choi teaches at least one capacitive sense electrode (Choi, para 0036: where traces intersect form electrodes that constitute a capacitive sensing node), wherein the at least one capacitive sense electrode forms part of a capacitive touch user interface for the loudspeaker (Choi, para 0002: a touch sensitive device can allow a user to perform various functions by touching the touch sensor panel using a finger, stylus or other object at a location often dictated by a user interface (UI) being displayed by the display device), with the dielectric material of the smooth top surface serving as a dielectric layer for the capacitive touch user interface (Choi, figs. 1-5: employment of dielectric layer in capacitive touch-screen; para 0035), such that the capacitive touch user interface allows a user of the loudspeaker to control operation of the loudspeaker through touching the smooth top surface of the loudspeaker (this is addressed by Huseby above). Such an arrangement advantageously allows for convenient, effortless user interaction (as opposed to the pressure a user must necessarily apply in a resistive touch-screen) and reduces erroneous or distorted values when interacting with the touch-screen (Choi, paras 0003-0004). Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have implemented a well-known capacitive touch-screen into Huseby since doing so would have predictably and advantageously allowed for convenient, effortless user interaction (as opposed to the pressure a user must necessarily apply in a resistive touch-screen) and reduced erroneous or distorted values when interacting with the touch-screen.
Pelland et al teaches the concept of wireless communication with a speaker output device wherein a user via a computer, handheld device (i.e. mobile device) can establish a wireless communication link, via an ad-hoc wireless communication (Pelland et al, para 0027), between a remote server (with its stored information i.e. internet radio stations etc with associated IP addresses) and the speaker output device whereby a user logs into the necessary remote server via the handheld device and can select necessary information (i.e. internet radio stations etc) they want to be transmitted to the speaker output device and establish an IP address link that can enable communication between the speaker output device and the remote server (Pelland et al, para 0036: user inherently sets up an account so that his preferred settings and internet stations can be communicated from the remote server to the speaker output device). It would have been obvious to modify the Huseby et al device such that it is able to establish communication with a remote server by a user via a handheld device as taught in Pelland et al for the purpose of enabling the speaker of Huseby et al to play audio information accessed from a remote server.
Ferguson-James discloses the concept of a device receiving wireless credentials (i.e. network name and password) via a wireless connection/ad-hoc wireless link to enable a secured wireless connection for communication with a wireless hub (Ferguson-James, fig. 1; paras 0027, 0036). The mobile device is read as the loudspeaker tower where that mobile device receives wireless credentials from the remote server/computer via wireless communication/ad-hoc wireless link; with the mobile device now able to used received wireless credentials to establish a secured wireless connection with the wireless hub with the wireless hub being read as where ever audio sounds are streamed from via wireless connection. As such, the Ferguson-James reference could be used to modify the Pelland reference to include a password authentication whereby the network ID and passwords are received by the loudspeaker of Huseby et al via wireless communication/ad-hoc wireless link from the remote server/computer then the wireless credentials are used to establish wireless connection with audio source for the loudspeaker as taught in Ferguson-James for the purpose of being able to establish a secured wireless connection for the loudspeaker to receive audio streams over wireless networks. 
Claim 2 has been analyzed and rejected according to claim 1.
Re Claim 3, the combined teachings of Huseby et al, Choi, Pelland and Ferguson-Jarnes et al disclose the system of claim 1, wherein the one or more speakers comprise: a low-frequency speaker (Huseby, fig. 2: speaker driver is disclosed to be a woofer; para 0066); and a high-frequency speaker (Huseby, figs. 2 & 3: speaker drivers 32 and 34 are disclosed to be tweeters; paras 0067, 0069).
Re Claim 4, the combined teachings of Huseby et al, Choi, Pelland and Ferguson-Jarnes et al disclose the system of claim 3, wherein: the enclosure has rounded edges; the enclosure is between 6” and 24” in height when sitting on the base surface (Huseby et al, para 0064: height of speaker tower is between 20 cm and 75 cm or 9.8 inches to 29.5 inches; wherein the width is short than the height at between 10 cm to 30 cm or 3.9 inches to 11.8 inches); the low-frequency speaker comprises at least one sub-woofer (Huseby, fig. 2: speaker driver is disclosed to be a woofer; para 0066); and the high-frequency speaker comprises at least one tweeter (Huseby, figs. 2 & 3: speaker drivers 32 and 34 are disclosed to be tweeters; paras 0067, 0069).
Re Claim 5, the combined teachings of Huseby et al, Choi, Pelland and Ferguson-Jarnes et al disclose the system of claim 1, wherein the loudspeaker further comprises: a plurality of LEDs (Huseby et al, figs. 1 & 8; para 0034: LEDs will inherently include LED drivers; wherein the LEDs pipe light to the surface of the loudspeaker tower for visible indication); and an LED driver coupled to the plurality of LEDs (Huseby et al, figs. 1 & 8; para 0034: LEDs will inherently include LED drivers; wherein the LEDs pipe light to the surface of the loudspeaker tower for visible indication).
Re Claim 6, the combined teachings of Huseby et al, Choi, Pelland and Ferguson-Jarnes et al disclose The system of claim 5, wherein the LED driver is configured to activate at least one LED of the plurality of LEDs (Huseby et al, figs. 1 & 8; para 0034: LEDs will inherently include LED drivers), and wherein illumination of the at least one LED corresponds to a particular control of the loudspeaker (Huseby et al, para 0081: LEDs indicate controls on the loudspeaker tower).
Re Claim 7, the combined teachings of Huseby et al, Choi, Pelland and Ferguson-Jarnes et al disclose the system of claim 6, wherein the corresponding control comprises decreasing a volume output of the one or more speakers (Huseby et al, para 0081: LEDs indicate controls on the loudspeaker tower; wherein the more than one indicator LED could illustrate volume levels of the loudspeaker tower among other loudspeaker tower functions).
Claim 8 has been analyzed and rejected according to claim 7.
Claim 9 has been analyzed and rejected according to claim 5.
Claim 10 has been analyzed and rejected according to claim 1.
Re Claim 11, the combined teachings of Huseby et al, Choi, Pelland and Ferguson-Jarnes et al disclose the system of claim 1, wherein the dielectric material comprises plastic (Choi, para 0016: the dielectric layer 120 can include a porous polymer material, such as polyethylene plastic).
Re Claim 12, the combined teachings of Huseby et al, Choi, Pelland and Ferguson-Jarnes et al disclose the system of claim 1, wherein the dielectric material comprises wood (Huseby et al, para 0065: the top surface which can also be a touch-screen as disclosed in para 0077 could be made of wood material).
Re Claim 14, the combined teachings of Huseby et al, Choi, Pelland and Ferguson-Jarnes et al disclose the system of claim 1, wherein the dielectric material comprises glass (Choi, para 0029: materials such as glass used for the dielectric layer).
Claim 15 has been analyzed and rejected according to claim 14.
Claim 16 has been analyzed and rejected according to claims 1 & 5.
Claim 17 has been analyzed and rejected according to claims 1 & 5.
Claim 18 has been analyzed and rejected according to claims 1 & 5-6.
Claims 19-20 have been analyzed and rejected according to claims 1 & 5-7.
Claim 21 has been analyzed and rejected according to claims 1, 5 & 14.
Claim 22 has been analyzed and rejected according to claims 1, 5 & 11.
Claim 23 has been analyzed and rejected according to claims 1 & 5.
Claim 24 has been analyzed and rejected according to claims 1, 3 & 5.
Claim 25 has been analyzed and rejected according to claims 1 & 5-6.
Claims 26-27 has been analyzed and rejected according to claims 1 & 5-7.
Claim 28 has been analyzed and rejected according to claims 1 & 5.
Re Claim 29, the combined teachings of Huseby et al, Choi, Pelland and Ferguson-Jarnes et al disclose the loudspeaker of claim 16, but fail to explicitly disclose wherein the dielectric material comprises thermoplastic. However, Choi discloses where the dielectric material comprises plastic (Choi, para 0016: the dielectric layer 120 can include a porous polymer material, such as polyethylene plastic). It would have been obvious to modify the Choi as used to modify Huseby et al such that the plastic of Choi is a thermo plastic for the purpose of being able to manipulate the plastic material in high temperatures.
Re Claim 30, the combined teachings of Huseby et al, Choi, Pelland and Ferguson-Jarnes et al disclose the loudspeaker of claim 16, wherein the at least one sidewall is rounded (Huseby et al, figs. 6-7: speaker tower housing has rounded edges as illustrated).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huseby et al, US Patent Pub. 20130294638 A1, Choi, US Patent Pub. 20110100727 A1, Pelland et al, US Patent Pub. 20110103609 A1, and Ferguson-Jarnes et al, US Patent Pub. 20140233545 A1, as applied to claim 1, and further in view of Gregory, US Patent Pub. 20090296956 A1. (The Gregory reference is cited in IDS filed 4/4/2022)
Re Claim 13, the combined teachings of Huseby et al, Choi, Pelland and Ferguson-Jarnes et al disclose the system of claim 1, but fail to disclose wherein the dielectric material comprises fiberglass. However, Gregory teaches the concept of a lid comprising a loudspeaker where said lid is constructed of fiberglass (Gregory, claims 1 & 6). It would have been obvious to modify the Huseby et al device such that its metal speaker housing tower option (Huseby et al, para 0068) is made of fiberglass as taught in Gregory since fiberglass is stronger than most metals but can also be molded into complex shapes.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Huseby et al, US Patent Pub. 20130294638 A1, Choi, US Patent Pub. 20110100727 A1, Pelland et al, US Patent Pub. 20110103609 A1, and Ferguson-Jarnes et al, US Patent Pub. 20140233545 A1, as applied to claim 30, and further in view of Bhakta, US Patent Pub. 20080044050 A1.
Re Claim 31, the combined teachings of Huseby et al, Choi, Pelland and Ferguson-Jarnes et al disclose the loudspeaker of claim 30, but fail to disclose wherein the at least one sidewall comprises a perforated acoustical grate. However, Bhakta discloses a loudspeaker tower where the loudspeakers mounted on the sidewalls include grating mesh (Bhakta, para 0007: grating is perforated in that it inherently includes holes). It would have been obvious to modify the Huseby et al loudspeaker tower to include grating as taught in Bhakta for the purpose of making the speaker system aesthetically pleasing and to protect the speakers.
Claim 32 has been analyzed and rejected according to claim 31.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                               				10/13/2022